DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 (and dependent claims 2-7) each recite the limitation “forming at least one metal-oxide-semiconductor field-effect transistor (MOSFET) cell in the region concentrically surrounded by the column structure.”  However, “forming at least one metal-oxide-semiconductor field-effect transistor (MOSFET) cell in the region concentrically surrounded by the column structure” is not clear based on the specification in paragraph [0045] and Figure 1A/B.  Thus, it is not clear as to the relationship the applicant is referring to “forming at least one metal-oxide-semiconductor field-effect transistor (MOSFET) cell in the region concentrically surrounded by the 

Claims 2-7 are rejected because they contain the same errors as claim 1 as they are dependent on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USPGPUB DOCUMENT: 20080237704, hereinafter Williams) in view of Huang (USPGPUB DOCUMENT: 2013/0181253, hereinafter Huang) and Verma (USPGPUB DOCUMENT: 2005/0059216, hereinafter Verma).
 


Re claim 1  Williams discloses (insofar as best understood, see 112 above), in Fig 16B see modified figure in office action, a method of forming a vertical insulated gate bipolar transistor (IGBT) device, comprising:
providing a semiconductor substrate(941)[0244 of Williams] having a front side and a backside;
forming a column structure(944/945/960A)[0245,246 of Williams] concentrically surrounding a region (please see region labelled ‘region’)  of the front side of the semiconductor substrate(941)[0244 of Williams] (The claim does not recite the limit or the standard for the requisite degree of what constitutes a region.  The front side of the semiconductor substrate is not interpreted in its entirety but rather in regions. 
Therefore, since the region labelled ‘region’ is centered by the leftmost and rightmost column structure and this may be interpreted as forming a column structure concentrically surrounding a region of the front side of the semiconductor substrate)  , forming of the column structure(944/945/960A)[0245,246 of Williams] including: forming a column trench(960)[0245 of Williams] in the front side of the semiconductor substrate(941)[0244 of Williams], the trench(960)[0245 of Williams] including trench side walls and a trench floor, forming dielectric spacers(944)[0245,246 of Williams] on the trench side walls, forming a column deep region(960A)[0245 of Williams] extending downwardly from the trench floor by applying dopants [0066 of Williams] into the semiconductor substrate(941)[0244 of Williams] through the trench floor, filling the trench(960)[0245 of Williams] which is in contact with the column deep 

Williams does not specifically teach providing a semiconductor substrate(941)[0244 of Williams] of a first conductivity type ;
forming a column structure(944/945/960A)[0245,246 of Williams] of a second conductivity type; filling the trench(960)[0245 of Williams] with poly silicon; and depositing an  oxide layer including silicon oxide onto the front side of the semiconductor substrate(941)[0244 of Williams] including the column trenches filled with the poly silicon; planarizing the oxide layer; depositing an etch stop layer including silicon nitride on the oxide layer; applying a photomask on the etch stop layer

Huang discloses in Fig 2C providing a semiconductor substrate (n-type 11)[0026,0029] of a first conductivity type; forming a column structure of a second conductivity type(p-doped)[0026]; filling the trench(960)[0245 of Williams] with poly silicon (p-doped polysilicon)[0026 of Huang];

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Huang to replace the material of William’s device because such 

Williams and Huang do not disclose depositing an oxide layer including silicon oxide onto the front side of the semiconductor substrate(941)[0244 of Williams]; planarizing the oxide layer; depositing an etch stop layer including silicon nitride on the oxide layer; applying a photomask on the etch stop layer

Verma discloses depositing an oxide layer  including silicon oxide(silicon dioxide layer such as TEOS)[abstract, 0013 of Verma] onto the front side of the semiconductor substrate(24)[0021]; planarizing the oxide layer[0013 of Verma]; depositing an etch stop layer including silicon nitride on the oxide layer (since an silicon nitride is deposited on the oxide layer this may be interpreted as depositing an etch stop layer including silicon nitride on the oxide layer)[0013 of Verma]; applying a photomask  on the etch stop layer [0013 of Verma]


substrate as taught by Verma [0010].  In doing so, depositing an oxide layer  including silicon oxide(TEOS)[0013 of Verma] onto the front side of the semiconductor substrate(24)[0021 of Verma] including the column trenches(960)[0245 of Williams] filled with the poly silicon (p-doped polysilicon)[0026 of Huang];


    PNG
    media_image1.png
    517
    787
    media_image1.png
    Greyscale


Re claim 2 Williams, Huang and Verma disclose the method of Claim 1, wherein the first conductivity type is n-type (n-type )[0026,0029 of Huang] and the second conductivity type is p-type(p-doped)[0026 of Huang]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819